Per Curiam,
This appeal is from a judgment on a verdict directed for the defendant in an action by an employee to recover for injuries caused by the kick'of a mare. The negligence alleged was the failure to warn the plaintiff that the mare was in the habit of kicking. There was no proof of any habit of the mare that would subject an employee to an unusual risk and impose on the employer the duty of warning. She had been owned by the defendant and had been used in its business three years and had been known to have kicked but1 once before. On that occasion while at a watering trough in the stable yard, she kicked with one foot at a loose horse that came up behind her. It appeared from the testimony of the witnesses for the plaintiff, who were employed at the stable, and one of whom had driven the mare two and a half years and cleáned her twice a day during that time, that she was qjiiet and had not before been known to kick except on the occasion above referred to; that the kick that caused the injury complained of was not a vicious kick at a man but a kick with one foot at a horse that was led close behind her when she was tied in the stable yard and that the tendency to kick under like circumstances was common to all mares.
The judgment is affirmed.